ACCEPTED
                                                                                      03-14-00445-CR
                                                                                              6356465
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                  8/4/2015 4:55:14 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                               No. 03-14-00445-CR
ALICIA MIDKIFF                          §              IN THE COURT
                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                                        §              OF   APPEALS
                                                                  AUSTIN, TEXAS
                                                              8/4/2015 4:55:14 PM
V.                                      §                       JEFFREY D. KYLE
                                                                      Clerk
                                        §              THIRD JUDICIAL
THE STATE OF                            §
TEXAS                                   §              DISTRICT OF TEXAS

                          CERTIFICATE OF COUNSEL

        In compliance with the requirements of Rule 68 of the Texas Rules of

Appellate Procedure, I, Crystal D. Murray, court-appointed counsel for

appellant, Alicia Midkiff, in the above referenced appeal, do hereby verify,

in writing, to the Court that I have:


     1. informed appellant of her right to file a pro se petition for
        discretionary review, and;

     2. mailed appellant a copy of the opinion and judgment, certified, return
        receipt requested.;

     3. However, due to counsel’s vacation, appellant was mailed the copies
        of the opinion and judgment six days after the judgment was
        rendered, as opposed to the proscribed five days.
Respectfully submitted,



/s/Crystal D. Murray
Crystal D. Murray